DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
In view of the extensive history of the current series of applications, the Office clarifies that all claims appear to be first supported by prior application 13/438,443, filed 3 April 2012.  All claims are examined with this date as the effective filing date.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,858,774. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention as instantly claimed overlaps the claims of the ‘774 patent, such that the claims of the ‘774 patent effectively “anticipate” the invention as claimed.  
Regarding instant claim 1, claim 5 of the ‘774 patent, through its dependence on claim 1 of the ‘774 patent, included an electroplating apparatus comprising:
(a) a plating chamber configured to contain an electrolyte; (claim 1 of ‘774 patent)
(b) a substrate holder configured to hold the substrate (claim 1 of ‘774 patent) and to rotate the substrate during electroplating (clearly implied by the “controller comprising program instructions for electroplating the metal on the substrate while rotating the substrate”);
(c) an anode; (claim 1 of ‘774 patent) and
(d) an azimuthally asymmetric auxiliary electrode (claim 1 of ‘774 patent) configure to be biased both anodically and cathodically during electroplating (claim 5 of ‘774 patent).

Regarding instant claim 3, claim 4 of the ‘774 patent teaches that the auxiliary electrode was configured to divert plating current from a first azimuthal position on the substrate and to donate plating current to a second azimuthal position on the substrate.
Regarding instant claim 4, claim 5 of the ‘774 patent teaches that the apparatus further comprised a shield, which shielded the periphery of substrate at all azimuthal positions.
Regarding instant claim 5, claim 5 of the ‘774 patent teaches that the auxiliary electrode was configured to be anodically biased at least during a portion of a time of a full rotation of the substrate and was configured to donate current to a selected azimuthal position on the substrate.
Regarding instant claim 6, claim 6 of the ‘774 patent teaches that the distance between the auxiliary electrode and the substrate is no greater than 20% of the radius of the substrate.  
 Regarding instant claim 7, claim 1 of the ‘774 patent teaches that the auxiliary electrode was housed in a separate chamber and that this chamber was connected to the plating chamber via at least one channel that delivers current into a region of the plating chamber near the periphery of the substrate over an arc angle of less than about 120 degrees.  Absent additional recited structure, the separate chamber of claim 1 of the ‘774 patent is considered to be an “azimuthal current flow confinement structure”.
Regarding instant claim 8, as noted above, claim 1 of the ‘774 patent teaches that the auxiliary electrode was housed in a separate chamber and that this chamber was connected to the plating chamber via at least one channel that delivers current into a region of the plating chamber near the periphery of the substrate over an arc angle of less than about 120 degrees.
Regarding instant claim 9, claim 10 of the ‘774 patent teaches an electroplating apparatus further comprising an ionically resistive, ionically permeable element having a flat surface that is 
Regarding instant claim 10, claim 1 of the ‘774 patent teaches the apparatus also including a controller having program instructions.  Although claims 1 and 5 of the ‘774 patent fail to expressly teach the controller causing the cathodic and anodic biasing of the auxiliary electrode, using the existing controller (claim 1) to perform biasing steps (claim 5) would have been clearly obvious to one of ordinary skill in the art.
Regarding instant claim 11, claims 1 and 5 of the ‘774 patent are directed to an electroplating apparatus.  Claims 13-15 of the ‘774 patent are directed to electroplating methods that generally included providing a substrate to an electroplating apparatus and conducting electroplating on the substrate.  Thus, it would have been obvious to one of ordinary skill in the art to have adapted the apparatus of claims 1 and 5 of the ‘774 patent into a method of electroplating comprising providing a substrate to the apparatus and to have conducting electroplating on the substrate by the conventional step of cathodically biasing the substrate and by using the auxiliary electrode with a cathodic bias.  
Regarding instant claim 12, claim 5 of the ‘774 patent teaches both cathodically and anodically biasing the auxiliary electrode.
Regarding instant claim 13, claims 1 and 5 of the ‘774 patent teach an electroplating apparatus comprising: 
(a) a plating chamber configured to contain an electrolyte; (claim 1 of ‘774 patent)

(c) an anode; (claim 1 of ‘774 patent)
(d) a shield, shielding the periphery of the substrate at all azimuthal positions; (claim 5 of the ‘774) and
(e) an azimuthally asymmetric auxiliary electrode (claim 1 of ‘774 patent) configure to be biased both anodically and cathodically during electroplating (claim 5 of ‘774 patent).
Regarding instant claim 14, claim 1 of the ‘774 patent clearly implies that the apparatus was configured for rotating the substrate (clearly implied by the “controller comprising program instructions for electroplating the metal on the substrate while rotating the substrate”).
Regarding instant claim 15, claim 10 of the ‘774 patent teaches an electroplating apparatus further comprising an ionically resistive, ionically permeable element having a flat surface that is configured to be substantially parallel to and separated from the plating face of the substrate by a distance of about 10 millimeters or less during electroplating.  While claim 10 of the ‘774 patent is not dependent upon claim 1 of the ‘774 patent, it would have been obvious to one of ordinary skill in the art to have combined features of the different embodiments to achieve predictable results.  Here, the ionically resistive, ionically permeable element was known in the prior art to enhance current density uniformity at the substrate surface.
Regarding instant claim 16, claim 6 of the ‘774 patent teaches that the distance between the auxiliary electrode and the substrate is no greater than 20% of the radius of the substrate.  
Regarding instant claim 17, claim 5 of the ‘774 patent teaches that the shield shielded the periphery of the substrate at all azimuthal positions.  The peripheral portion of the substrate corresponds to an annulus in shape.

Regarding instant claim 20, limitations directed to the article worked upon by an apparatus are not given patentable weight.  See MPEP 2114.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,858,774 as applied to claim 13 above, and further in view of Reid et al (US 2010/0032310). 
Regarding instant claim 19, claim 10 of the ‘774 patent teaches an electroplating apparatus further comprising an ionically resistive, ionically permeable element.  While claim 10 of the ‘774 patent is not dependent upon claim 1 of the ‘774 patent, it would have been obvious to one of ordinary skill in the art to have combined features of the different embodiments to achieve predictable results.  Here, the ionically resistive, ionically permeable element was known in the prior art to enhance current density uniformity at the substrate surface.  
However, claim 10 of the ‘774 patent fails to teach that the ionically resistive ionically permeable element included a plurality of through-channels.  
Reid et al teach (see abstract, paragraphs [0015]-[0017]) that such ionically resistive ionically permeable elements were known to include a plurality of through-holes (i.e. through-channels) for directing the current through the element to reduce the terminal effect at the edges of the substrate to be plated thereby improving plating uniformity.
Therefore, it would have been obvious to one of ordinary skill in the art to have adapted the ionically resistive ionically permeable element of claim 10 of the ‘774 patent to have included a plurality of through-channels as taught by Reid et al for directing the electroplating current through the element to prevent the terminal effect to improve plating uniformity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794